Citation Nr: 0105751	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran who had recognized 
service from December 1941 to April 1942, and from March 1945 
to May 1946.  The veteran was a prisoner of war (POW) from 
April 9, 1942 to April 13, 1942.

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issue on appeal and first notes that the 
appellant submitted a letter requesting death compensation 
and "DIC" in September 1979.  In October 1979, she filed a 
formal claim on a form provided by the administrator for 
dependency and indemnity compensation or death pension.  The 
RO provided her written notice in October 1979 that her claim 
for service connected benefits was denied because the 
veteran's death was not due to service connected disease or 
injury and that the claim for nonservice connected death 
pension was denied because the veteran did not have 
qualifying service.  The claimant responded in November 1979 
with a request for a "disclosure" of a Statement of the 
Case (SOC) and a copy of a "decision" from the Board of 
Veterans' Appeals, citing "38 U.S.C.A. §§ 1.501 and 1.526, 
as amended."  The regional office (RO) construed her letter 
strictly as a request for information and informed the 
claimant that such did not exist.  In December 1979, the 
claimant again requested "disclosure of the following 
pertinent records" identified as a "decision" of the Board 
and a SOC.   Finally, in a letter dated December 1979 and 
received in January or February 1980 by the RO, she clearly 
stated her intent to 
file a "letter of disagreement" and requested an appeals 
form and a SOC.  Such was not provided until April 1999 when 
the RO issued a Supplemental SOC in which it correctly 
considered all of the evidence submitted by the claimant from 
the date of her original claim.  The Board notes that this 
correspondence forms only part of a larger body of additional 
correspondence from the claimant and the RO over this period 
that essentially shows the claimant experienced difficulty in 
articulating her desires or beliefs and the RO accordingly 
had difficulty interpreting her communications.   

The claimant filed a new claim for Dependency and Indemnity 
Compensation (DIC) in January 1998.  Two rating decisions 
were issued; one in December 1998 addressed the issues of 
entitlement to DIC for survivors of veterans rated totally 
disabled at the time of their death and entitlement to 
accrued benefits and one issued in August 1998 addressed the 
issue of entitlement to DIC for a service connected death.  
The claimant, in her substantive appeal, makes no reference 
to accrued benefits or total disability of the veteran.  She 
addresses only the issue of service connection for cause of 
death.  Therefore, the Board has concluded that entitlement 
to DIC through service connection for cause of death is the 
only issue properly before it on appellate review.


REMAND

Service medical records revealed only one course of 
treatment, which occurred after the veteran was involved in a 
motor vehicle accident in March 1946.  The veteran sustained 
mild to moderate abrasions to his face, right shoulder and 
left knee, and moderate contusions to his left flank and left 
iliac region.  The veteran complained of pain and moderate 
tenderness in the left iliac region over a period of one 
month and a small, elongated mass was palpable.  X-rays of 
the pelvis and lumbar spine were taken and interpreted as 
negative for fractures and dislocations.  The veteran was 
discharged in April 1946 after a full recovery.  The recorded 
medical history, taken during his hospitalization, revealed 
malaria, influenza and a gunshot wound of the left hand, all 
occurring in 1942.  Service medical records also reveal that 
the veteran had a fever of unknown origin in March 1942.

Post-service medical records reveal that the veteran 
presented to Veterans Memorial Medical Center on August 1, 
1978, complaining of enlargement of his abdomen and a 
productive cough.  In-patient records reveal that the veteran 
had noticed a slight to moderate fever, weight loss, 
enlargement of his abdomen, changes in his bowel movements 
and a productive cough prior to his admission.  The final 
summary and the intern's admitting notes conflict regarding 
the onset of these symptoms.  The final summary places onset 
at three weeks prior to admission.  The intern's admitting 
notes place onset at two months prior to admission.  The 
medical history revealed rheumatoid arthritis, urinary tract 
infection, heart disease and a hospitalization at "V. Luna 
Hospital."  Progress notes also reveal that the veteran had 
previously consulted a private doctor regarding his symptoms 
and was "confined" or hospitalized.  The Board has been 
unable to locate any medical records in the claims file from 
"V. Luna Hospital" or any correspondence to claimant or the 
hospital requesting any medical records associated with the 
veteran's treatment.

Post-service medical records reveal that the veteran expired 
in Veterans Memorial Medical Center on August 6, 1978.  The 
autopsy report revealed the following causes of death: 
malignancy of the liver, lungs, lymph nodes, Hydrothorax, 
right, 1, 120 cc and 560 cc left; Ascites, 980 cc, 
Atelectasis, right lung, Bronchopneumonia, left.

The claimant submitted three documents regarding prior 
medical treatment of the veteran.  The first was a copy of an 
affidavit dated February 4, 1946, by Dr. S. J. L., which 
stated that he treated the veteran's malaria for one year.  
Accompanying Dr. L.'s affidavit is another affidavit by an 
individual who stated that he housed and cared for the 
veteran after he had escaped the death march in April 1942.  
The third document is a handwritten note dated February 4, 
1980, by J. Y. C., M.D., which states that he treated the 
veteran in April 1978 for various symptoms some of which were 
a productive cough, fever, sweating, anorexia and general 
body weakness.  Dr. C. also gave a clinical diagnosis of 
chronic malaria and pneumonia.  The Board has been unable to 
find any medical records in the claims file made 
contemporaneously with Dr. L.'s or Dr. C.'s treatment of the 
veteran.  Furthermore, the Board has been unable to find any 
correspondence to claimant or the physicians that requests 
the medical records associated with the veteran's treatment.  

In light of the new legislative changes set forth below, the 
Board finds that additional evidence is necessary for an 
equitable disposition of the claim. 
First, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (hereafter VCAA) contains 
very detailed notice provisions which may not have been met.  
More specifically, the obligations identified under items (1) 
through (4) below require that VA notify the claimant in the 
event of an incomplete application; provide notice of the 
required information and evidence not previously provided 
that is necessary to substantiate the claim; indicate while 
part of the information and evidence is to be provided by the 
claimant and which the VA will make an effort to obtain; and 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Here, while 
the RO explained in very detailed fashion how the appellant's 
claim was deficient in the rating decision of August 1998, 
SOC issued in December 1998, and the SSOC issued in April 
1999, the Board finds that these notices do not sufficiently 
advise the appellant of the type of evidence necessary to 
substantiate her claim and/or whether the RO undertook any 
steps to obtain such evidence.  Thus, to ensure that the 
current standards of procedural due process have been met, on 
remand, the Board will request that the RO provide appellant 
with the type of evidence necessary to substantiate her 
claim, and the evidence the RO will make an effort to obtain 
on her behalf.

The Board requests that at a minimum, the RO's efforts to 
obtain supporting evidence should include taking the steps 
necessary to obtain, if possible, records from Dr. S. J. L. 
of Guagua, Pampanga, Philippines, J. Y. C., M.D., Municipal 
Health officer at Mabalacat Rural Health Unit-2, Dau, 
Mabalacat, Pampanga, Philippines and "V. Luna Hospital."

The Board also notes that the claimant requested a personal 
hearing on March 15, 1980 and June 15, 1981.  The Department 
of Veterans Affairs (VA), formerly the Veterans 
Administration, acknowledged the claimant's first hearing 
request on July 8, 1980.  The administrative file does not 
reveal that the claimant had withdrew her request, but she 
was not afforded a hearing.  The substantive appeal is 
unclear regarding the issue of a hearing request.  On the VA 
Form 9 a line appears in the block next to the statement 
which indicates that the claimant desires a local hearing 
before a Board Member.  The RO sent a letter requesting 
clarification of the claimant's intent in April 1999, 
advising her that if she did not respond within sixty days 
that the RO would assume the claimant did not desire a 
personal hearing and had no further evidence to present.  No 
response from the claimant appears in the file, but in light 
of claimant's earlier requests, the Board finds that further 
clarification is needed.

Recently enacted legislation, the VCAA, contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code) may be summarized 
as imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. The RO should schedule the claimant 
for a hearing before a Member of the 
Board in Manila, Philippines, in the 
order that this request was received 
relative to other cases on the docket 
for which hearings are scheduled to be 
held within this area, should the 
claimant indicate that she still desires 
a hearing.  38 U.S.C.A. § 7107(d)(2) 
(West Supp. 2000); 64 Fed. Reg. 53,302 
(2000) (to be codified at 38 C.F.R. 
§§ 19.75, 20.704). 

3. The RO should also provide notice to 
appellant of the type of evidence 
necessary to substantiate her claim, and 
the evidence the RO will make an effort 
to obtain on her behalf.  

4. The claimant should be requested to 
provide as much specific information as 
feasible, including identifying 
information, dates and addresses, 
concerning the veteran's reported 
treatment from the following providers: 
Dr. S. J. L. of Guagua, Pampanga, 
Philippines, J. Y. C., M.D., Municipal 
Health officer at Mabalacat Rural Health 
Unit-2, Dau, Mabalacat, Pampanga, 
Philippines and "V. Luna Hospital."  
The RO should then take appropriate 
action to obtain such records.   

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above. 

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
cause of death.

6. Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


